ACCEPTED
                                                                                                      06-14-00102-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 3/12/2015 6:34:32 PM
                                                                                                      DEBBIE AUTREY
                                                                                                               CLERK



                                      No. 06-14-00102 - CR
                                                                               FILED IN
                                                                        6th COURT OF APPEALS
TYRELL SMITH                                     §                        TEXARKANA, TEXAS
                                                                   SIXTH COURT
                                                 §                      3/12/2015 6:34:32 PM
                                                 §                          DEBBIE AUTREY
VS.                                              §                 OF APPEALS Clerk
                                                 §
                                                 §
THE STATE OF TEXAS                               §                 STATE OF TEXAS
                                                 §



         APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                           APPELLEE’S BRIEF



   Harrison County District Attorney, Appellee moves this Court pursuant to Tex. R. App. Proc.

10.5 and 38.6(D) for an extension of thirty (30) days or until April 11, 2015, in which to file the

Appellee’s brief. In support, the Appellee would show the following:

   1. The Appellant’s brief was filed on February 11th, 2015.

   2. Appellee’s brief is due for filing on March 12th, 2015.

   3. This is the first request for extension of time.

   4. Good cause exists for the granting of this motion. Within the past thirty days counsel for

       Appellee has undertaken the following matters in addition to his daily docket:

       A. In February counsel had to prepare and present 40 cases to the Grand Jury;

       B. Counsel has had to research and render advice on several potential litigation matters

           to the County Commissioners Court.

       C. This motion is not sought for purposes of delay, but so that justice may be done.
Wherefore, Appellant requests until March 12th, 2015, in which to complete his brief.



                                                    Respectfully submitted,
                                                    /S/ Timothy J. Cariker
                                                    ____________________________

                                                    Timothy J. Cariker
                                                    State Bar No. 24009942

                                                    P.O. Box 776
                                                    Marshall, Texas 75671
                                                    Telephone: 903-935-8408
                                                    Fax: 903-938-9312
                                                    timc@co.harrison.tx.us


                                                    ATTORNEY FOR APPELLEE
                                                    HARRISON COUNTY
                                                    DISTICT ATTORNEYS OFFICE
                               CERTIFICATION OF SERVICE




I certify that a true and correct copy of the Appellee’s First Motion for Extension of Time to File
Appellee’s Brief has been delivered to the Appellant’s Attorney on Appeal, Scott Rectenwald in
his box in the Harrison County Courthouse.

.


               03/12/2015                            /S/     Timothy J. Cariker
Dated_____________________________                   ___________________________________

                                                             Timothy J. Cariker
                                                             State Bar No. 24009942

                                                             P.O. Box 776
                                                             Marshall, Texas 75671
                                                             Telephone: 903-935-8408
                                                             Fax: 903-938-9312
                                                             timc@co.harrison.tx.us